July 30, John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS PRELIMINARY SECOND QUARTER 2 · Consolidated revenue of $142.5 million · EBITDAS of $43.4 million · Net income of $3.6 million or $0.07 per diluted share ANCHORAGE, AK GCI (NASDAQ:GNCMA) today reported preliminary second quarter 2008 revenues of $142.5 million, an increase of 9.7 percent over the second quarter of 2007. Second quarter 2008 earnings before interest, taxes, depreciation, amortization and share based compensation expense (EBITDAS) totaled $43.4 million. EBITDAS increased $1.8 million or 4.2 percent from the second quarter of 2007. The increase in EBITDAS was attributable to growth in all segments except network access. GCI’s second quarter 2008 net income is expected to be $3.6 million, or earnings per diluted share of $0.07. The company’s second quarter net income compares to net income of $5.9 million, or earnings per diluted share of $0.11 in the same period of 2007. Second quarter 2008 revenue increased along all products lines when compared to the prior year. Second quarter results include the acquisition of the United companies as of June 1, 2008. Revenues for the company increased $7.8 million, or 5.8 percent, over first quarter 2008 revenues of $134.7 million.
